311 S.W.3d 388 (2010)
Roberto DUNN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93088.
Missouri Court of Appeals, Eastern District, Division Four.
May 25, 2010.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for Respondent.
*389 Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.
Prior report: 60 S.W.3d 676.

ORDER
PER CURIAM.
Roberto Dunn (hereinafter, "Movant") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant raises four points on appeal alleging the motion court clearly erred in declining to find his defense attorneys ineffective. First, Movant contends his defense attorneys were ineffective for failing to request a mistrial after several jurors allegedly discussed Movant's case amongst themselves and formed opinions before deliberations. Second, Movant asserts his defense attorneys were ineffective for failing to offer additional evidence of alleged juror misconduct in support of his motion for a new trial. Finally, in his final two points, Movant alleges his defense attorneys were ineffective for failing to object to two statements the prosecutor made during the State's closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the motion court's denial of Movant's Rule 29.15 motion pursuant to Rule 84.16(b).